Exhibit 10.13

 

This instrument and the rights and obligations evidenced hereby and any security
interests or other liens securing such obligations are subordinate in the manner
and to the extent set forth in that certain Subordination And Intercreditor
Agreement dated as of May 7, 2012 (as amended, restated or otherwise modified
from time to time, the “Subordination Agreement”) among HUDSON BAY MASTER FUND
LTD., as First Lien Collateral Agent (the “First Lien Collateral Agent”),
COMVEST CAPITAL II, L.P. (the “Subordinated Creditor”), and DIGITAL DOMAIN MEDIA
GROUP, INC. (the “Company”) to the indebtedness (including interest) owed by the
Company, and the security interests and liens securing such indebtedness,
pursuant to that certain Securities Purchase Agreement dated as of May 6, 2012
among the Company, First Lien Collateral Agent and the buyers from time to time
party thereto, that certain Security And Pledge Agreement dated as of May 7,
2012 by and among the Company, First Lien Collateral Agent, and the grantors
party thereto, that certain Canadian Security And Pledge Agreement dated as of
May 7, 2012 by and among the Company, First Lien Collateral Agent, and the
grantors party thereto, and various related documents, and to indebtedness
refinancing the indebtedness under such documents as contemplated by the
Subordination Agreement.  Each holder of this instrument, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of the Subordination
Agreement.

 

CANADIAN SECURITY AND PLEDGE AGREEMENT

 

CANADIAN SECURITY AND PLEDGE AGREEMENT, dated as of May 7, 2012 (this
“Agreement”), is made by Digital Domain Media Group, Inc., a Florida corporation
(the “Company”), and Digital Domain Productions (Vancouver) Ltd. (“Digital
Domain Vancouver”, and together with the Company, each a “Grantor” and
collectively, the “Grantors”), in favour of Comvest Capital II, L.P., a Delaware
limited partnership, as lender under the Debt Exchange Agreement (as defined
below) (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Lender are parties to the Debt Exchange Agreement
of even date herewith (as amended, restated, replaced or otherwise modified from
time to time, the “Debt Exchange Agreement”) pursuant to which the Company and
the Lender have agreed, among other things, that the Remaining Outstanding
Principal Balance (as defined in the Debt Exchange Agreement) will be exchanged
into a new secured convertible note of the Company (as amended, restated,
replaced or otherwise modified from time to time, the “Note”);

 

WHEREAS, Digital Domain Vancouver (the “Guarantor” along with certain other
guarantors party thereto, collectively the “Guarantors”) has executed and
delivered a Guaranty dated the date hereof (the “Guaranty”) in favour of the
Lender, with respect to the Company’s obligations under the Debt Exchange
Agreement, the Note and the Transaction Documents (as defined below);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Debt Exchange Agreement requires that the Grantors execute and
deliver to the Lender this Agreement providing for the grant to the Lender of a
security interest in all personal property of each Grantor to secure all of the
Company’s obligations under the Debt Exchange Agreement, the Note, and the
“Transaction Documents” (as defined in the Debt Exchange Agreement) and the
Guarantors’ obligations under the Guaranty; and

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lender to perform under the Debt Exchange Agreement, each
Grantor agrees with the Lender as follows:

 

SECTION 1.             Definitions.

 

(a)           Reference is hereby made to the Debt Exchange Agreement and the
Note for a statement of the terms thereof.  All terms used in this Agreement and
the recitals hereto which are defined in the Debt Exchange Agreement, the Note
or in the Personal Property Security Act (British Columbia) as in effect from
time to time in the Province of British Columbia (the “PPSA”), and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein; provided that terms used herein which are defined in the PPSA as in
effect in the Province of British Columbia on the date hereof shall continue to
have the same meaning notwithstanding any replacement or amendment of such
statute except as the Lender may otherwise determine; provided, further that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the personal property
security legislation or other applicable legislation with respect to personal
property security as in effect in a jurisdiction other than the Province of
British Columbia, “PPSA” means the Personal Property Security Act or other
applicable legislation as in effect from time to time in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

(b)           The following terms shall have the respective meanings provided
for in the PPSA:  “Accessions”, “Accounts”, “Chattel Paper”, “Documents of
Title”, “Equipment”, “Fixtures”, “Futures Account”, “Futures Contract”, “Futures
Customer”, “Futures Intermediary”, “Goods”, “Instruments”, “Intangibles”
“Inventory”, “Investment Property”, “Money” and “Proceeds”.

 

(c)           Capitalized terms defined in the STA which are not otherwise
defined in the Debt Exchange Agreement, the Note, the PPSA or this Agreement are
used herein as defined in the STA, including without limitation, “Certificated
Security”, “Control”, “Entitlement Holder”, “Entitlement Order”, “Financial
Asset”, “Securities Account”, “Securities Intermediary”, “Security Entitlement”,
and “Uncertificated Security”.

 

(d)           As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

 

--------------------------------------------------------------------------------


 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the Canadian
Intellectual Property Office, the United States Copyright Office or in any
similar office or agency of Canada, the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.

 

“Deposit Account” means any demand, time, savings, chequing, passbook or like
account maintained with a depository institution.

 

“Event of Default” shall have the meaning set forth in the Note.

 

“Excluded Assets” shall mean, collectively:

 

(a)           any leases, permit or license, instrument, contractual obligation
owed to any Grantor, documents or agreements entered into by any Grantor, or any
of such Grantor’s rights, title or interests thereunder (A) that prohibits the
creation by such Grantor of a Lien on any right, title or interest in any such
lease, permit, license, instrument, contractual obligation, document or
agreement or any Capital Stock related thereto, (B) to the extent that the
creation by such Grantor of a Lien therein shall constitute or result in (x) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Grantor therein or (y) a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract, property rights or agreement
of any relevant jurisdiction or any other applicable law or government
regulation (including the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) or any similar statute, or principles of
equity), or (C) to the extent that any requirement of law applicable thereto
prohibits the creation of a Lien thereon; provided, however, that with respect
to the prohibition or restriction in (A), (B) and (C), a Grantor shall hold its
interest in such in trust for the Lender and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such leases, permit or license, instrument,
contractual obligation owed to any Grantor, documents or agreements entered into
by any Grantor, or any of such Grantor’s rights, title or interests thereunder
that does not result in any of the consequences specified in (x) or (y) above,

 

--------------------------------------------------------------------------------


 

including, without limitation, any Proceeds of such leases, permit or license,
instrument, contractual obligation owed to any Grantor, documents or agreements
entered into by any Grantor, or any of such Grantor’s rights, title or interests
thereunder; and

 

(b)           the last day of the term of any lease of real property or
agreement therefor, but upon the enforcement of the security interest, each
Grantor shall stand possessed of such last day in trust to assign the same to
any Person acquiring such term.

 

“Governmental Authority” means any nation or government, any federal, state,
provincial, city, town, municipality, county, local or other political
subdivision thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Industrial Designs” means, with respect to any Person, all of such Person’s
right, title and interest in and to the following: (a) all industrial designs
and intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
Canadian Intellectual Property Office or in any similar office or agency in any
other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means the Copyrights, Trademarks, Industrial Designs and
Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other intangibles of like nature, now existing
or hereafter acquired or used by any Grantor

 

--------------------------------------------------------------------------------


 

(including, without limitation, all domestic and foreign letters patent, design
patents, utility patents, industrial designs, inventions, trade secrets, ideas,
concepts, methods, techniques, processes, proprietary information, technology,
know-how and formulae described in Schedule II hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the Canadian Intellectual Property
Office, the United States Patent and Trademark Office, or in any similar office
or agency of Canada, the United States or any other country or any political
subdivision thereof), and all reissues, divisions, continuations, continuations
in part and extensions or renewals thereof.

 

“Person” means an individual, corporation (including, without limitation, a
business trust), unlimited liability company, limited liability company,
partnership, limited partnership, association, joint-stock company, trust,
unincorporated organization, joint venture or other enterprise or entity or
Governmental Authority.

 

“STA” means the Securities Transfer Act, 2007 (British Columbia), including the
regulations thereto, provided that, to the extent that perfection or the effect
of perfection or non-perfection or the priority of any Lien created hereunder on
Collateral that is Investment Property is governed by the laws in effect in any
jurisdiction other than the Province of British Columbia in which there is in
force legislation substantially the same as the Securities Transfer Act, 2007
(British Columbia) (an “Other STA Jurisdiction”), then “STA” shall mean such
other legislation as in effect from time to time in such Other STA Jurisdiction
for purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the laws of a jurisdiction other than British
Columbia or an Other STA Jurisdiction, then references herein to the STA shall
be disregarded except for the terms “Certificated Security” and “Uncertificated
Security”, which shall have the meanings herein as defined in the Securities
Transfer Act, 2007 (British Columbia) regardless of whether the STA is in force
in the applicable jurisdiction.

 

“Pledged Entity” means any issuer of Capital Stock.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names,
d/b/a’s, Internet domain names, trade styles, designs, logos and other source or
business identifiers and all intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications,

 

--------------------------------------------------------------------------------


 

registrations and recordings in the Canadian Intellectual Property Office, the
United States Patent and Trademark Office or in any similar office or agency of
Canada, the United States, any province or state thereof or any other country or
any political subdivision thereof), and all reissues, extensions or renewals
thereof, together with all goodwill of the business symbolized by such marks and
all customer lists, formulae and other records of any Grantor relating to the
distribution of products and services in connection with which any of such marks
are used.

 

“ULC” means any unlimited company, unlimited liability company or unlimited
liability corporation or any similar entity existing under the laws of any
province or territory of Canada and any successor to any such entity.

 

“ULC Shares” means the shares which are shares in the Capital Stock of a ULC.

 

SECTION 2.             Grant of Security Interest.  As collateral security for
all of the “Obligations” (as defined in Section 4 hereof), each Grantor hereby
pledges, hypothecates, delivers and assigns to the Lender, and grants to the
Lender a continuing security interest in all of the present and after-acquired
personal property of said Grantor, of every nature and kind, tangible or
intangible (other than Trademarks), wherever located and whether now or
hereafter existing and whether now owned or hereafter acquired, developed,
created or arising by way of amalgamation or otherwise, of every kind and
description, and at any time and from time to time existing or in which each
Grantor now has or acquires any right interest or title, (collectively, the
“Collateral”), including, without limitation, the following:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Deposit Accounts, all Money and other property from time to
time deposited therein and the monies and property in the possession or under
the control of the Lender or any affiliate, representative, agent or
correspondent of the Lender;

 

(d)           all Documents of Title;

 

(e)           all letters of credit;

 

(f)            all Equipment;

 

(g)           all Fixtures;

 

(h)           all Intangibles (other than Trademarks and Trademark Licenses);

 

(i)            all Goods

 

(j)            all Instruments;

 

(k)           all Inventory;

 

(l)            all Investment Property;

 

--------------------------------------------------------------------------------


 

(m)          all Intellectual Property and Licenses (other than Trademarks and
Trademark Licenses);

 

(n)           all Money;

 

(o)           all other tangible and intangible personal property of each
Grantor (whether or not subject to the PPSA), including, without limitation, all
bank and other accounts and all Money and investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of any Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by each Grantor in respect of any of the items listed above), and
all books, correspondence, files and other records, including, without
limitation, all tapes, desks, cards, software, data and computer programs in the
possession or under the control of any Grantor or any other Person from time to
time acting for any Grantor, in each case, to the extent of such Grantor’s
rights therein, that at any time evidence or contain information relating to any
of the property described in the preceding clauses of this Section 2 or are
otherwise necessary or helpful in the collection or realization thereof; and

 

(p)           all Proceeds and products of any and all of the foregoing
Collateral;

 

in each case howsoever any Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

Each Grantor has agreed not to further encumber any of its Copyrights, Copyright
applications, Copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any Industrial
Designs, Licenses, Patents, Patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, Trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of such Grantor connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing, without the Lender’s prior written
consent, other than liens on such Collateral in favour of the First Lien
Collateral Agent securing the Senior Debt (as defined in the Subordination
Agreement).

 

In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Lender as aforesaid,
each Grantor hereby grants to Lender a right of set-off against the property of
such Grantor held by the Lender, consisting of property described above in
Section 2 now or hereafter in the possession or custody of or in transit to the
Lender, for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power; provided that such right shall only to be exercised after an Event of
Default has occurred and is continuing.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted under this Section 2 attach to, nor shall “Collateral” include
Excluded Assets provided, however,

 

--------------------------------------------------------------------------------


 

that to the extent permitted by applicable law, this Agreement shall create a
security interest in the Proceeds of the Excluded Assets.

 

Each of the Grantors and the Lender hereby acknowledge that (a) value has been
given; (b) each Grantor has rights in the Collateral in which it has granted a
security interest; (c) this Agreement constitutes a security agreement as that
term is defined in the PPSA; and (d) it has not agreed to postpone the time for
attachment of the security interest granted hereunder and the security interest
granted hereunder attaches upon the execution of this Agreement (or in the case
of any after-acquired property, at the time of the acquisition thereof).

 

If the Collateral is realized upon and such Collateral or the proceeds of such
Collateral is not sufficient to satisfy all Obligations, each Grantor
acknowledges and agrees that, subject to the provisions of the PPSA, such
Grantor shall continue to be liable for any Obligations remaining outstanding
and the Lender shall be entitled to pursue full payment thereof.

 

Notwithstanding any provisions to the contrary contained in this Agreement, the
Debt Exchange Agreement or any other document or agreement among all or some of
the parties hereto, each Grantor is as of the date of this Agreement the sole
registered and beneficial owner of all ULC Shares, if any, which form part of
the Collateral (the “Pledged ULC Shares”), and will remain so until such time as
such Pledged ULC Shares are fully and effectively transferred into the name of
the Lender or any other Person on the books and records of such ULC.  Nothing in
this Agreement, the Debt Exchange Agreement or any other document or agreement
delivered among all or some of the parties hereto is intended or shall
constitute the Lender or any Person other than a Grantor to be a member or
shareholder of any ULC until such time as written notice is given to the
applicable Grantor and all further steps are taken so as to register the Lender
or other Person as holder of all Pledged ULC Shares.  The granting of the
security interest pursuant to this section 2 does not make the Lender a
successor to any Grantor as a member or shareholder of any ULC, and neither the
Lender nor any of its successors and assigns hereunder shall be deemed to become
a member or shareholder of any ULC by accepting this Agreement or exercising any
right granted herein unless and until such time, if any, when the Lender or any
successor or assign expressly becomes a registered member or shareholder of any
ULC.  Each Grantor shall be entitled to receive and retain for its own account
any dividends or other distributions, if any, in respect of the Collateral, and
shall have the right to vote such Pledged ULC Shares and to control the
direction, management and policies of the ULC issuing such Pledged ULC Shares to
the same extent as such Grantor would if such Pledged ULC Shares were not
pledged to the Lender or to any other Person pursuant hereto.  To the extent any
provision hereof would have the effect of constituting the Lender to be a member
or shareholder of the ULC prior to such time, such provision shall be severed
herefrom and be ineffective with respect to the relevant Pledged ULC Shares
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral other than Pledged ULC Shares.  Notwithstanding anything herein to
the contrary (except to the extent, if any, that the Lender or any of its
respective successors or assigns hereafter expressly becomes a registered member
or shareholder of any ULC), neither the Lender nor its their respective
successors or assigns shall be deemed to have assumed or otherwise become liable
for any debts or obligations of any ULC.  Except upon the exercise by the Lender
or other Persons, of rights to sell or otherwise dispose of Pledged ULC Shares
or other remedies following the occurrence and during the continuance of an
Event of Default, each Grantor shall

 

--------------------------------------------------------------------------------


 

not cause or permit, or enable any ULC in which it holds Pledged ULC Shares to
cause or permit, the Lender to: (a) be registered as a member or shareholder of
such ULC, (b) have any notation entered in its favour in the share register of
such ULC, (c) be held out as a member or shareholder of such ULC, (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Lender or other Person holding a security interest in the
Pledged ULC Shares, or (e) act as a member or shareholder of such ULC, or
exercise any rights of a member or shareholder of such ULC, including the right
to attend a meeting of such ULC or vote the shares of such ULC

 

SECTION 3.             Security Interest in Trademarks and Trademark Licenses.
As security for the payment and performance of the Obligations, each Grantor
hereby creates in favour of the Lender, a security interest in and to, all of
the Grantors’ Trademarks and Trademark Licenses now owned or subsequently
acquired, by way of amalgamation or otherwise, and at any time and from time to
time existing or in which each such Grantor now has or acquires any right,
interest or title and all Proceeds therefrom. The parties agree that for the
purposes of this Agreement (other than Section 2) such Trademarks and Trademark
Licenses and the Proceeds therefrom shall form part of the Collateral.

 

SECTION 4.             Security for Obligations.  The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether direct or indirect, absolute or contingent,
and whether now existing or hereafter incurred (collectively, the
“Obligations”):

 

(a)           for so long as the Note is outstanding, (i) the payment by the
Company, as and when due and payable (by scheduled maturity, required
prepayment, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of the Debt Exchange Agreement, the Note and the other
Transaction Documents, and (ii) in the case of any Guarantors, the payment by
such Guarantors, as and when due and payable, of all “Guaranteed Obligations”
under (and as defined in) the Guaranty, including, without limitation, in both
cases, (A) all principal of and interest on the Note (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Grantor or Guarantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), and (B) all fees, interests, premiums, penalties,
contract causes of action, costs, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and

 

(b)           for so long as the Note is outstanding, the due performance and
observance by each Grantor and Guarantor of all of its other obligations from
time to time existing in respect of any of the Transaction Documents, including
without limitation, with respect to any conversion or redemption rights of the
Lender under the Note.

 

SECTION 5.           Representations and Warranties.  Each Grantor represents
and warrants as of the date of this Agreement as follows:

 

(a)           Schedule I hereto sets forth (i) the exact legal name of each
Grantor (including any French name of such Grantor) and (ii) the jurisdiction of
incorporation, organization or formation and the organizational identification
number of each Grantor in such

 

--------------------------------------------------------------------------------


 

jurisdiction.  The information set forth in Schedule I hereto with respect to
such Grantor is true and accurate in all respects.  Such Grantor has not
previously changed its name, jurisdiction of organization or organizational
identification number from those set forth in Schedule I hereto except as
disclosed in Schedule I hereto.

 

(b)           Except as disclosed on Schedule VI, there is no pending or, to its
knowledge, written notice threatening any action, suit, proceeding or claim
affecting any Grantor before any Governmental Authority or any arbitrator, or
any order, judgment or award issued by any Governmental Authority or arbitrator,
in each case, that may adversely affect the grant by any Grantor, or the
perfection, of the security interest purported to be created hereby in the
Collateral, or the exercise by the Lender of any of its rights or remedies
hereunder.

 

(c)           All federal, state, provincial and local tax returns and other
reports required by applicable law to be filed by any Grantor have been filed,
or extensions have been obtained, and all taxes, assessments and other
governmental charges imposed upon any Grantor or any property of any Grantor
(including, without limitation, all federal income and social security taxes on
employees’ wages) and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with generally accepted
accounting principles consistently applied (“GAAP”).

 

(d)           All Collateral of each Grantor now existing are, and all
Collateral of each Grantor hereafter existing will be, located and/or based at
the addresses specified therefor in Schedule III hereto, except that each
Grantor will give the Lender written notice of any change in the location of any
such Collateral within 20 days of such change, other than to locations set forth
on Schedule III hereto (or a new Schedule III delivered by Grantors to Lender
from time to time), and with respect to which the Lender has filed financing
statements and otherwise fully perfected its Liens thereon or will take such
actions pursuant to Section 6(m).  Each Grantor’s principal place of business
and chief executive office, the place where each Grantor keeps its books and
records and all originals of all Chattel Paper are located at the addresses
specified therefor in Schedule III hereto.  None of the Accounts is evidenced by
Instruments.  Set forth in Schedule IV hereto is a complete and accurate list,
as of the date of this Agreement, of (i) each Instrument owned by each Grantor
and (ii) each Deposit Account, Securities Account and Futures Account of each
Grantor, together with the name and address of each institution at which each
such account is maintained, the account number for each such account and a
description of the purpose of each such account.  As of the date hereof,
Schedule IV hereto shall reflect the certificate numbers for the Securities. 
All Certificated Securities that form part of the Collateral have been delivered
to the Lender in accordance with Section 68 of the STA in bearer form, or in
registered form duly endorsed in blank to the Lender, allowing the Lender to
obtain Control (within the meaning of the STA) over such Certificated
Securities. No Uncertificated Securities form part of the Collateral. Each of
the partnership agreements, articles of association or other constating
documents, as applicable, of each issuer of Investment Property which is a
partnership or limited liability company and which interest in such partnership
or limited liability company may form part of the Collateral expressly states
that such interest thereof is a “Security” for the purposes of the STA. Set
forth in Schedule II hereto is a complete and correct list of each trade

 

--------------------------------------------------------------------------------

 


 

name used by each Grantor and the name of, and each trade name used by, each
person from which each Grantor has acquired any substantial part of the
Collateral.

 

(e)           Each Grantor has delivered to the Lender complete and correct
copies of each License described in Schedule II hereto, including all schedules
and exhibits thereto, which represent all of the Licenses existing on the date
of this Agreement.  Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of such Grantor or any of
its affiliates in respect thereof.  Each material License now existing is, and
any material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms.  No default under any material License by any such
party has occurred and is continuing, nor does any defense, offset, deduction or
counterclaim exist thereunder in favour of any such party (other than pursuant
to contractual terms allocating economic benefits between the parties thereto,
which are described on Schedule 5(e).

 

(f)            Each Grantor owns and controls, or otherwise possesses adequate
rights to use, all Industrial Designs, Trademarks, Patents and Copyrights, which
are the only industrial designs, trademarks, patents, copyrights, inventions,
trade secrets, proprietary information and technology, know-how, formulae, and
rights of publicity necessary to conduct its business in substantially the same
manner as conducted as of the date hereof.  Schedule II hereto sets forth a true
and complete list of all registered Industrial Designs and Copyrights, issued
Patents, Trademarks and Licenses owned or used by each Grantor as of the date
hereof.  To the best knowledge of each Grantor, all such Intellectual Property
of each Grantor is subsisting and in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part.  Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising agreement. 
Each Grantor has no knowledge of any conflict with the rights of others to any
such Intellectual Property and, to the best knowledge of each Grantor, each
Grantor is not now infringing or in conflict with any such rights of others in
any material respect, and to the best knowledge of each Grantor, no other Person
is now infringing or in conflict in any material respect with any such
properties, assets and rights owned or used by each Grantor.  No Grantor has
received any notice that it is violating or has violated the trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other intellectual
property rights of any third party.

 

(g)           Each Grantor is and will be at all times the sole and exclusive
owner of, or otherwise has and will have adequate rights in, the Collateral free
and clear of any Liens, except for Permitted Liens.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except such as (i) may
have been filed in favour of the Lender relating to this Agreement or the other
Security Documents or (ii) are described on Schedule 5(g) hereto.

 

(h)           The exercise by the Lender of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting any

 

--------------------------------------------------------------------------------


 

Grantor or any of its properties and will not result in or require the creation
of any Lien, upon or with respect to any of its properties.

 

(i)            No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority, is required for (i) the grant by
each Grantor, or the perfection, of the security interest purported to be
created hereby in the Collateral, or (ii) the exercise by the Lender of any of
its rights and remedies hereunder, except (A) for the filing under the PPSA as
in effect in the applicable jurisdiction of the financing statements described
in Schedule V hereto (or a new Schedule V delivered by Grantors to Lender from
time to time), all of which financing statements have been duly filed and are in
full force and effect or will be duly filed and in full force and effect,
(B) with respect to Deposit Accounts located in the United States, and all cash
and other property from time to time deposited therein, for the execution of a
control agreement with the depository institution with which such account is
maintained, as provided in Section 6(i), (C) with respect to the filing of this
Agreement or the applicable Intellectual Property Security Agreement in the form
of Exhibit A hereto in the Canadian Intellectual Property Office, the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, (D) with respect to the perfection of the security interest created
hereby in foreign Intellectual Property and Licenses, for registrations and
filings in jurisdictions located outside of Canada and the United States and
covering rights in such jurisdictions relating to such foreign Intellectual
Property, (E) with respect to Investment Property constituting Certificated
Securities, such items shall be delivered to and held by or on behalf of the
Lender pursuant hereto and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Lender; (F) with respect
to Investment Property constituting Uncertificated Securities, the applicable
Grantor will cause the issuer thereof either (i) to register the Lender as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Lender that such issuer will comply with instructions
with respect to such security originated by the Lender without further consent
of such Grantor, such authenticated record to be in form and substance
satisfactory to the Lender; (G) with respect to Securities Accounts, Security
Entitlements, Futures Accounts and Futures Contracts, the applicable Grantor
shall, in the case of Securities Accounts and Security Entitlements cause the
Securities Intermediary or the Entitlement Holder, as applicable, either (i) to
register the Lender as the registered owner of such Securities Account or
Security Entitlement, as applicable or (ii) to agree in an authenticated record
with such Grantor and the Lender that such Securities Intermediary or the
Entitlement Holder, as applicable, will comply with instructions with respect to
such Securities Account or Security Entitlement originated by the Lender without
further consent of such Grantor, such authenticated record to be in form and
substance satisfactory to the Lender and, in the case of Futures Accounts and
Futures Contracts, cause the Futures Intermediary with respect to each Futures
Contract to agree to an authenticated record with such Grantor and the Lender
that such Futures Intermediary will apply any value distributed on account of
the Futures Contract as directed by the Lender, without further consent of such
Grantor, such authenticated record to be in form and substance satisfactory to
the Lender; (H) unless otherwise consented to by the Lender, with respect to
Deposit Accounts, all such accounts shall be maintained with a bank (the
“Pledged Account Bank”) that has agreed, in a record authenticated by the
Grantor, the Lender and the Pledged Account Bank, to (i) comply with
instructions originated by the Lender during the pendency of an Event of Default
directing the disposition of funds in the Deposit Account without the further
consent of the Grantor and (ii) waive or subordinate in favour of the Lender

 

--------------------------------------------------------------------------------


 

all claims of the Pledged Account Bank to the Collateral in the account;
(I) with respect to letters of credit, each Grantor shall cause the issuer of
each underlying letter of credit to consent to the assignment thereof to the
Lender.; and (J) for the Lender having possession of all Instruments
constituting Collateral (subclauses (A), (B), (C), (D), (E), (F), G), (H),
(I) and (J), each a “Perfection Requirement” and collectively, the “Perfection
Requirements”).

 

(j)            This Agreement creates in favour of the Lender a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations.  The performance of the Perfection Requirements results in the
perfection of such security interests.  Such security interests are, or in the
case of Collateral in which any Grantor obtains rights after the date hereof,
will be, perfected, second priority security interests, subject only to
Permitted Liens (subject solely to Liens of the First Lien Collateral Agent
securing the Senior Debt (as defined in the Subordination Agreement) and subject
to no other Liens other than Permitted Liens).  Such recordings and filings and
all other action necessary to perfect and protect such security interest have
been duly taken or will be taken pursuant to Section 6(m), and, in the case of
Collateral in which any Grantor obtains rights after the date hereof, will be
duly taken, except for the Lender’s having possession of all Instruments
constituting Collateral after the date hereof and the other actions, filings and
recordations described above, including the Perfection Requirements.

 

(k)           All of the pledged Securities and Capital Stock (the “Pledged
Equity”) is presently owned by the applicable Grantor as set forth in Schedule
IV, and is presently represented by the certificates listed on Schedule IV
hereto.  As of the date hereof, there are no existing options, warrants, calls
or commitments of any character whatsoever relating to the Pledged Equity other
than as contemplated and permitted by the Transaction Documents.  Each Grantor
is the sole holder of record and the sole beneficial owner of the Pledged
Equity, as applicable.  None of the Pledged Equity has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.  The Pledged Equity constitutes 100% or such other percentage as set
forth of Schedule IV of the issued and outstanding shares of Capital Stock of
the applicable Pledged Entity.

 

(l)            Each Grantor hereby represents and warrants as of the date first
written above as follows:

 

(i)            Such Grantor (A) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (B) has all requisite
corporate, limited liability company or limited partnership power and authority
to conduct its business as now conducted and as presently contemplated and to
execute and deliver this Agreement and each other Transaction Document to which
such Grantor is a party, and to consummate the transactions contemplated hereby
and thereby and (C) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary
except where the failure to be so qualified would not result in a Material
Adverse Effect.

 

(ii)           The execution, delivery and performance by each Grantor of this
Agreement and each other Transaction Document to which such Grantor is a party
(A) have been

 

--------------------------------------------------------------------------------


 

duly authorized by all necessary corporate, limited liability company or limited
partnership action, (B) do not and will not contravene its charter or by-laws,
its limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on such Grantor or its properties do not and
will not result in or require the creation of any lien (other than pursuant to
any Transaction Document) upon or with respect to any of its properties, and
(C) to such Grantor’s knowledge, do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to it or its
operations or any of its properties.

 

(iii)          Each of this Agreement and the other Transaction Documents to
which any Grantor is or will be a party, when delivered, will be, a legal, valid
and binding obligation of the Grantor, enforceable against such Grantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(iv)          There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.

 

SECTION 6.           Covenants as to the Collateral.  So long as any of the
Obligations shall remain outstanding, unless the Lender shall otherwise consent
in writing:

 

(a)           Further Assurances.  Each Grantor will at its expense, at any time
and from time to time, promptly execute and deliver all further instruments and
documents and take all further action that the Lender may reasonably request in
order to:  (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Lender to exercise and enforce its rights and remedies
hereunder in respect of the Collateral; or (iii) otherwise effect the purposes
of this Agreement, including, without limitation:  (A) marking conspicuously all
Chattel Paper and each License and, at the request of the Lender, each of its
records pertaining to the Collateral with a legend, in form and substance
satisfactory to the Lender, indicating that such Chattel Paper, License or
Collateral is subject to the security interest created hereby, (B)  delivering
and pledging to the Lender each Security or other Instrument, now or hereafter
owned by any Grantor, duly endorsed and accompanied by executed instruments of
transfer or assignment, all in form and substance satisfactory to the Lender,
(C) executing and filing (to the extent, if any, that any Grantor’s signature is
required thereon) or authenticating the filing of, such financing statements, or
financing change statements, as may be necessary or that the Lender may
reasonably request in order to perfect and preserve the security interest
purported to be created hereby, (D) furnishing to the Lender from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral in each case as the Lender
may reasonably request, all in reasonable detail, (E) if any Collateral shall be
in the possession of a third party, notifying such Person of the Lender’s
security interest created hereby and obtaining a written acknowledgment from
such Person that such Person holds possession of the Collateral for the benefit
of the Lender, which such written acknowledgement shall be in form and substance
reasonably satisfactory to the Lender, (F) upon the acquisition after the date
hereof by any Grantor of motor vehicle or Equipment identified by a serial
number or a vehicle identification number (other than a motor vehicle or
Equipment that is subject to a

 

--------------------------------------------------------------------------------


 

purchase money security interest), the Grantor shall provide a list of the
serial numbers and vehicle identification numbers thereof; and (G) taking all
actions required by any earlier versions of the PPSA or by other law, as
applicable, under any relevant PPSA, or by other law as applicable in any
foreign jurisdiction.

 

(b)           Location of Collateral.  Each Grantor will keep the Collateral
(i) at the locations specified therefor on Schedule III hereto, or (ii) at such
other locations set forth on Schedule III (or a new Schedule III delivered by
Grantors to Lender from time to time) and with respect to which the Lender has
filed financing statements and otherwise fully perfected its Liens thereon, or
(iii) at such other locations, provided that within 20 days following the
relocation of Collateral to such other location or the acquisition of
Collateral, Grantor shall deliver to the Lender a new Schedule III indicating
such new locations.

 

(c)           Condition of Equipment.  Each Grantor will maintain or cause the
Equipment (necessary or useful to its business) to be maintained and preserved
in good condition, repair and working order, ordinary wear and tear excepted,
and will forthwith, or in the case of any loss or damage to any Equipment of any
Grantor within a commercially reasonable time after the occurrence thereof, make
or cause to be made all repairs, replacements and other improvements in
connection therewith which are necessary or desirable, consistent with past
practice, or which the Lender may reasonably request to such end.  Any Grantor
will promptly furnish to the Lender a statement describing in reasonable detail
any such loss or damage in excess of $250,000 per occurrence to any Equipment.

 

(d)           Taxes, Etc.  Each Grantor agrees to pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Collateral, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

 

(e)           Insurance.

 

(i)            Each Grantor will, at its own expense, maintain insurance
(including, without limitation, commercial general liability and property
insurance) with respect to the Collateral in such amounts, against such risks,
in such form and with responsible and reputable insurance companies or
associations as is required by any Governmental Authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and in
any event, in amount, adequacy and scope reasonably satisfactory to the Lender. 
Subject to the loss payee provisions set forth in the Senior Debt Documents (as
defined in the Subordination Agreement), each such policy for liability
insurance shall provide for all losses to be paid on behalf of the Lender and
any Grantor as their respective interests may appear, and each policy for
property damage insurance shall provide for all losses to be adjusted with, and
paid directly to, the Lender.  Each such policy shall in addition (A) name the
Lender as an additional insured party and loss payee thereunder (without any
representation or warranty by or obligation upon the Lender) as its interest may
appear, (B) subject to the loss payee provisions set forth in the Senior

 

--------------------------------------------------------------------------------


 

Debt Documents (as defined in the Subordination Agreement), contain an agreement
by the insurer that, following and during the continuance of an Event of
Default, any loss thereunder shall be payable to the Lender in its capacity as
agent notwithstanding any action, inaction or breach of representation or
warranty by any Grantor, (C) provide that there shall be no recourse against the
Lender for payment of premiums or other amounts with respect thereto, and
(D) provide that at least 30 days’ prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Lender by the insurer. 
Any Grantor will, if so requested by the Lender, deliver to the Lender original
or duplicate policies of such insurance and, as often as the Lender may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  Any Grantor will also, at the request of the Lender, execute
and deliver instruments of assignment of such insurance policies and cause the
respective insurers to acknowledge notice of such assignment.

 

(ii)           Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 6(e) may be paid directly to the Person who
shall have incurred liability covered by such insurance.  In the case of any
loss involving damage to Collateral, any Grantor will make or cause to be made
the necessary repairs to or replacements of such Collateral, and any proceeds of
insurance maintained by any Grantor pursuant to this Section 6(e) shall be paid
to said Grantor as reimbursement for the costs of such repairs or replacements.

 

(iii)          Notwithstanding subsection (e)(ii) above, following and during
the continuance of an Event of Default, all insurance payments in respect of
such Collateral shall be paid to the Lender and applied as specified in
Section 8(b) hereof.

 

(f)            Provisions Concerning the Accounts and the Licenses.

 

(i)            Each Grantor will (A) give the Lender at least 30 days’ prior
written notice of any change in such Grantor’s name (including the addition of
any French name), identity or organizational structure, (B) maintain its
jurisdiction of incorporation, organization or formation, principal place of
business and chief executive office as set forth in Schedule I and Schedule III
hereto, (C) immediately notify the Lender upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number, and (D) keep adequate records concerning the Accounts and
Chattel Paper and permit representatives of the Lender during normal business
hours on reasonable notice to such Grantor, to inspect and make abstracts from
such records and Chattel Paper.

 

(ii)           Each Grantor will, except as otherwise provided in this
subsection (f), continue to collect, at its own expense, all amounts due or to
become due under the Accounts.  In connection with such collections, any Grantor
may (and, at the Lender’s direction, will) take such action as any Grantor or
the Lender may deem necessary or advisable to enforce collection or performance
of the Accounts; provided, however, that the Lender shall have the right at any
time, upon the occurrence and during the continuance of an Event of Default, to
notify the account debtors or obligors under any Accounts of the assignment of
such Accounts to the Lender and to direct such account debtors or obligors to
make payment of all amounts due or to become due to any Grantor thereunder
directly to the Lender or its designated agent and, upon such notification and
at the expense of any Grantor and to the extent permitted by applicable law, to
enforce collection of any such Accounts and to adjust, settle or compromise

 

--------------------------------------------------------------------------------


 

the amount or payment thereof, in the same manner and to the same extent as any
Grantor might have done.  After receipt by any Grantor of a notice from the
Lender that the Lender has notified, intends to notify, or has enforced or
intends to enforce any Grantor’s rights against the account debtors or obligors
under any Accounts as referred to in the proviso to the immediately preceding
sentence, (A) all amounts and proceeds (including Instruments) received by any
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Lender hereunder, shall be segregated from other funds of any Grantor and
shall be forthwith paid over to the Lender in the same form as so received (with
any necessary endorsement) to be applied as specified in Section 8(b) hereof,
and (B) no Grantor will adjust, settle or compromise the amount or payment of
any Account or release wholly or partly any account debtor or obligor thereof or
allow any credit or discount thereon.  In addition, upon the occurrence and
during the continuance of an Event of Default, the Lender may (with the consent
or at the direction of the Requisite Holders) direct any or all of the banks and
financial institutions with which any Grantor either maintains a Deposit Account
or a lockbox or deposits the proceeds of any Accounts to send immediately to the
Lender by wire transfer (to such account as the Lender shall specify, or in such
other manner as the Lender shall direct) all or a portion of the Securities,
Money, investments and other items held by such institution for the benefit of
said Grantor.  Any such Securities, Money, investments and other items so
received by the Lender shall be applied as specified in accordance with
Section 8(b) hereof.

 

(iii)          Upon the occurrence and during the continuance of any breach or
default under any material License referred to in Schedule II hereto by any
party thereto other than any Grantor, each Grantor party thereto will, promptly
after obtaining knowledge thereof, give the Lender written notice of the nature
and duration thereof, specifying what action, if any, it has taken and proposes
to take with respect thereto and thereafter will take reasonable steps to
protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.

 

(iv)          Each Grantor will, at its expense, promptly deliver to the Lender
a copy of each notice or other communication received by it by which any other
party to any material License referred to in Schedule II hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

 

(v)           Each Grantor will exercise promptly and diligently each and every
right which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will take all action reasonably
necessary to maintain such Licenses in full force and effect.  No Grantor will,
without the prior written consent of the Lender, cancel, terminate, amend or
otherwise modify in any respect, or waive any provision of, any material License
referred to in Schedule II hereto.

 

(g)           Transfers and Other Liens.

 

(i)            No Grantor will sell, assign (by operation of law or otherwise),
lease, license, exchange or otherwise transfer or dispose of any of the
Collateral, except (A) Inventory in the ordinary course of business, and
(B) non-material worn out or obsolete assets, not necessary to the business.

 

--------------------------------------------------------------------------------


 

(ii)           No Grantor will create, suffer to exist or grant any Lien upon or
with respect to any Collateral other than a Permitted Lien.

 

(h)           Intellectual Property.

 

(i)            If applicable, any Grantor shall, upon the Lender’s written
request, duly execute and deliver the applicable Intellectual Property Security
Agreement in the form attached hereto as Exhibit A.  Each Grantor (either itself
or through licensees) will, and will cause each licensee thereof to, take all
action necessary to maintain all of the material Intellectual Property in full
force and effect, including, without limitation, using the proper statutory
notices and markings and using the material Trademarks on each applicable
trademark class of goods in order to so maintain such Trademarks in full force
and free from any claim of abandonment for non-use, and each Grantor will not
(nor permit any licensee thereof to) do any act or knowingly omit to do any act
whereby any material Intellectual Property may become invalidated.  Each Grantor
will cause to be taken all necessary steps in any proceeding before the Canadian
Intellectual Property Office, the United States Patent and Trademark Office and
the United States Copyright Office or any similar office or agency in any other
country or political subdivision thereof to maintain each registration of the
material Intellectual Property (other than the Intellectual Property described
in the proviso to the immediately preceding sentence), including, without
limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
payment of maintenance fees, filing fees, taxes or other governmental fees.  If
any material Intellectual Property (other than Intellectual Property described
in the proviso to the first sentence of subsection (i) of this clause (h)) is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, each Grantor shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Lender and (y) to the extent any Grantor shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  Each Grantor
shall furnish to the Lender from time to time upon its request statements and
schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Lender may reasonably request, all in reasonable detail. 
Promptly upon request of the Lender, following receipt by the Lender of any such
statements, schedules or reports, each Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Collateral
under this Agreement and shall execute and authenticate such documents and do
such acts as shall be necessary or, in the reasonable judgment of the Lender,
desirable to subject such Intellectual Property and Licenses to the Lien and
security interest created by this Agreement.  Notwithstanding anything herein to
the contrary, upon the occurrence and during the continuance of an Event of
Default, no Grantor may abandon or otherwise permit any Intellectual Property to
become invalid without the prior written consent of the Lender, and if any
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, each Grantor will take such
action as the Lender shall deem appropriate under the circumstances to protect
such Intellectual Property.

 

--------------------------------------------------------------------------------


 

(ii)           In no event shall any Grantor, either itself or through any
agent, employee, licensee or designee, file an application for the registration
of any Trademark, Copyright or Industrial Design, or issuance of any Patent with
the Canadian Intellectual Property Office, the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of Canada, the United States or any country or any
political subdivision thereof unless it gives the Lender prior written notice
thereof.  Upon request of the Lender, any Grantor shall execute, authenticate
and deliver any and all assignments, agreements, instruments, documents and
papers as the Lender may reasonably request to evidence the Lender’s security
interest hereunder in such Intellectual Property and Intangibles of any Grantor
relating thereto or represented thereby, and each Grantor hereby appoints the
Lender its attorney-in-fact to execute and/or authenticate and file all such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed, and such power (being coupled with an interest) shall be
irrevocable until the indefeasible payment in full in cash of all of the
Obligations in full.

 

(i)            Deposit, Futures and Securities Accounts. To the extent not
already delivered to Lender on or prior to the date hereof, within thirty (30)
days following the date hereof (or such later date as agreed to by Lender), each
Grantor shall cause each bank and other financial institution with an account
referred to in Schedule IV hereto to execute and deliver to the Lender a control
agreement, in form and substance reasonably satisfactory to the Lender, duly
executed by each Grantor and such bank or financial institution, or enter into
other arrangements in form and substance satisfactory to the Lender, pursuant to
which such institution shall irrevocably agree, inter alia, that (i) it will
comply at any time with the instructions originated by the Lender to such bank
or financial institution directing the disposition of Money, Investment Property
and other items from time to time credited to such account, without further
consent of any Grantor, which instructions the Lender will not give to such bank
or other financial institution in the absence of a continuing Event of Default,
(ii) all Investment Property and other items of each Grantor deposited with such
institution shall be subject to a perfected, second priority security interest
(subject in priority solely to Liens of the First Lien Collateral Agent securing
the Senior Debt (as defined in the Subordination Agreement)) in favour of the
Lender, (iii) any right of set off (other than recoupment of standard fees),
banker’s Lien or other similar Lien, security interest or encumbrance shall be
fully waived as against the Lender, and (iv) upon receipt of written notice from
the Lender during the continuance of an Event of Default, such bank or financial
institution shall immediately send to the Lender by wire transfer (to such
account as the Lender shall specify, or in such other manner as the Lender shall
direct) all such Money, the value of any Investment Property and other items
held by it.  Without the prior written consent of the Lender, each Grantor shall
not make or maintain any Deposit Account, Futures Account or Securities Account
except for the accounts set forth in Schedule IV hereto.  The provisions of this
paragraph 6(i) shall not apply to Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of each Grantor’s salaried or hourly employees.

 

(j)            Motor Vehicles.

 

(i)            Upon the Lender’s written request, each Grantor shall deliver to
the Lender particulars of serial numbers or vehicle identification numbers of
all motor vehicles

 

--------------------------------------------------------------------------------


 

or other Equipment identified by such numbers with an individual value in excess
of $50,000, and hereby consents to the filing of financing statements in respect
thereof.

 

(ii)           Each Grantor hereby appoints the Lender as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of and filing such
financing statements or financing changes statements to create a perfected Lien
in favour of the Lender in serial numbered goods or motor vehicles or other
Equipment identified by a serial number or vehicle identification number now
owned or hereafter acquired by such Grantor to be perfected, and (B) executing
such other documents and instruments on behalf of, and taking such other action
in the name of, such Grantor as the Lender may deem necessary or advisable to
accomplish the purposes hereof.  This appointment as attorney-in-fact is coupled
with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash.

 

(iii)          Any certificates of title or ownership delivered pursuant to the
terms hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

 

(k)           Control.  Each Grantor hereby agrees to take any or all action
that may be necessary or that the Lender may reasonably request in order for the
Lender to obtain Control in accordance with the STA with respect to Securities,
Securities Accounts, and Security Entitlements.

 

(l)            Inspection and Reporting.  Each Grantor shall permit the Lender
or any agent or representatives thereof or such professionals or other Persons
as the Lender may designate, during normal business hours, after reasonable
notice in the absence of an Event of Default and not more than once a year in
the absence of an Event of Default, (i) to examine and make copies of and
abstracts from any Grantor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, Instruments,
Accounts, Inventory and other assets of any Grantor from time to time, and
(iv) to conduct audits, physical counts, appraisals and/or valuations, and
examinations at the locations of any Grantor.  Each Grantor shall also permit
the Lender or any agent or representatives thereof or such professionals or
other Persons as the Lender may designate to discuss such Grantor’s affairs,
finances and accounts with any of its directors, officers, managerial employees,
independent accountants or any of its other professional representatives.

 

(m)          Future Subsidiaries.  If (A) any Inactive Subsidiary shall, after
the date hereof, acquire any assets, incur any liabilities or engage in any
business, simultaneously with the acquisition of such assets, incurrence of such
liabilities or undertaking of such business, or (B) any Grantor shall hereafter
create or acquire any Subsidiary, simultaneously with the creation or
acquisition of such Subsidiary, Grantors (i) shall cause such Inactive
Subsidiary or Subsidiary to become a party to this Agreement as an additional
“Grantor” hereunder, (ii) shall deliver to the Lender revised Schedules to this
Agreement, as appropriate, (iii) shall cause such Inactive Subsidiary or
Subsidiary to duly execute and deliver a guaranty of the Obligations in favour
of the Lender in form and substance reasonably acceptable to the Lender, and
(iv) shall cause such Inactive Subsidiary or Subsidiary to duly execute and/or
deliver such opinions of counsel and other documents, in form and substance
reasonably acceptable to the Lender, as the Lender shall

 

--------------------------------------------------------------------------------

 


 

reasonably request with respect thereto; provided, that no Grantor shall pledge
Capital Stock in excess of shares representing 100% of the nonvoting Capital
Stock and 65% of the total combined voting power of all classes of Capital Stock
entitled to vote of any and all Persons now or hereafter existing who is a
Subsidiary organized under the laws of a jurisdiction other than the United
States, any states thereof or the District of Columbia (a “Foreign Subsidiary”),
if such action would result in material adverse, incremental tax liabilities to
such Grantor under Section 956 of the IRC.  Each Grantor hereby authorizes
Lender to attach such revised Schedules to this Agreement and agrees that all
Pledged Equity listed on any revised Schedule delivered to Lender shall for all
purposes hereunder be considered Collateral.  The Grantors agree that the pledge
of the shares of Capital Stock acquired by a Grantor of Foreign Subsidiary may
be supplemented by one or more separate pledge agreements, deeds of pledge,
share charges, or other similar agreements or instruments, executed and
delivered by the relevant Grantor in favour of the Lender, which pledge
agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction.  With respect
to such shares of Capital Stock, the Lender may, at any time and from time to
time, in its sole discretion, take actions in such foreign jurisdictions that
will result in the perfection of the Lien created in such shares of Capital
Stock.

 

SECTION 7.           Additional Provisions Concerning the Collateral.

 

(a)           To the maximum extent permitted by applicable law, and for the
purpose of taking any action that the Lender may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement, each Grantor hereby
(i) authorizes the Lender, in connection with the perfection of the security
interests hereunder, to execute any such agreements, instruments or other
documents in such Grantor’s name and to file such agreements, instruments or
other documents in such Grantor’s name and in any appropriate filing office,
(ii) authorizes the Lender at any time and from time to time to file one or more
financing statements or financing changes statements relating to the Collateral
(including, without limitation, any such financing statements that (A) describe
the Collateral as “all assets” or “all personal property” (or words of similar
effect) or that describe or identify the Collateral by type or in any other
manner as the Lender may determine regardless of whether any particular asset of
such Grantor falls within the scope of the PPSA or whether any particular asset
of such Grantor constitutes part of the Collateral, and (B) contain any other
information required by the PPSA for the sufficiency or filing office acceptance
of any financing statement or financing change statement, including, without
limitation, whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor) and
(iii) ratifies such authorization to the extent that the Lender has filed any
such financing or continuation statements, or amendments thereto, prior to the
date hereof.  A photocopy or other reproduction of this Agreement or any
financing statement or financing change statement covering the Collateral or any
part thereof shall be sufficient as a financing statement or financing change
statement where permitted by law.

 

(b)           Each Grantor hereby irrevocably appoints the Lender and any
officer or agent thereof, as its attorney-in-fact and proxy, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in the Lender’s discretion, so long as an Event of
Default shall have occurred and is continuing, to take any action and to execute
any instrument which the Lender may reasonably deem necessary or

 

--------------------------------------------------------------------------------


 

advisable to accomplish the purposes of this Agreement (subject to the rights of
each Grantor under Section 6 hereof), including, without limitation, (i) to
obtain and adjust insurance required to be paid to the Lender pursuant to
Section 6(e) hereof, (ii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any Collateral, (iii) to receive, endorse, and collect any
drafts or other instruments, documents and chattel paper in connection with
clause (i) or (ii) above, (iv) to file any claims or take any action or
institute any proceedings which the Lender may deem necessary or desirable for
the collection of any Collateral or otherwise to enforce the rights of the
Lender with respect to any Collateral, and (v) to execute assignments, licenses
and other documents to enforce the rights of the Lender with respect to any
Collateral.  This power is coupled with an interest and is irrevocable until all
of the Obligations are indefeasibly paid in full in cash.

 

(c)           For the purpose of enabling the Lender to exercise rights and
remedies hereunder, at such time as the Lender shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Lender and any officer or agent thereof, to the extent assignable,
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property (subject, in the case of Trademarks owned by such Grantor,
to sufficient rights to quality control and inspection in favour of such Grantor
to avoid the risk of invalidation of such Trademarks) now owned or hereafter
acquired by such Grantor, wherever the same may be located, including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.  Notwithstanding anything contained herein to the contrary,
but subject to the provisions of the Debt Exchange Agreement that limit the
right of any Grantor to dispose of its property, and Section 6(g) and
Section 6(h) hereof, so long as no Event of Default shall have occurred and be
continuing, any Grantor may exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of its business.  In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Lender shall from time to time, upon the request of any Grantor, execute and
deliver any instruments, certificates or other documents, in the form so
requested, which such Grantor shall have certified are appropriate (in such
Grantor’s judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to this clause (c) as to any
Intellectual Property).  Further, upon the indefeasible payment in full in cash
of all of the Obligations, the Lender (subject to Section 11(e) hereof) shall
release and reassign to each Grantor all of the Lender’s right, title and
interest in and to the Intellectual Property and the Licenses all without
recourse, representation or warranty whatsoever.  The exercise of rights and
remedies hereunder by the Lender shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by each Grantor in accordance
with the second sentence of this clause (c).  Each Grantor hereby releases the
Lender from any claims, causes of action and demands at any time arising out of
or with respect to any actions taken or omitted to be taken by the Lender under
the powers of attorney granted herein other than actions taken or omitted to be
taken through the Lender’s gross negligence or willful misconduct, as determined
by a final determination of a court of competent jurisdiction.

 

(d)           If any Grantor fails to perform any agreement or obligation
contained herein, the Lender may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Lender, and the
expenses of the Lender incurred in connection

 

--------------------------------------------------------------------------------


 

therewith shall be payable by such Grantor pursuant to Section 8 hereof and
shall be secured by the Collateral.

 

(e)           The powers conferred on the Lender hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Lender shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(f)            Anything herein to the contrary notwithstanding (i) each Grantor
shall remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Lender of any of its rights hereunder shall not release
any Grantor from any of its obligations under the Licenses or otherwise in
respect of the Collateral, and (iii) the Lender shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Lender be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

(g)           As long as no Event of Default shall have occurred and be
continuing and until written notice shall be given to the applicable Grantor:

 

(i)            Each Grantor shall have the right, from time to time, to vote and
give consents with respect to the Pledged Equity, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Debt
Exchange Agreement or any other Transaction Document; provided, however, that no
vote shall be cast, and no consent shall be given or action taken, which would
have the effect of impairing the position or interest of Lender in respect of
the Pledged Equity or which would authorize, effect or consent to (unless and to
the extent expressly permitted by the Debt Exchange Agreement):

 

(A)          the dissolution or liquidation, in whole or in part, of a Pledged
Entity;

 

(B)           the consolidation or merger of a Pledged Entity with any other
Person;

 

(C)           the sale, disposition or encumbrance of all or substantially all
of the assets of a Pledged Entity, except for Liens in favour of Lender;

 

(D)          any change in the authorized number of shares, the stated capital
or the authorized share capital of a Pledged Entity or the issuance of any
additional shares of its Capital Stock; or

 

(E)           the alteration of the voting rights with respect to the Capital
Stock of a Pledged Entity;

 

--------------------------------------------------------------------------------


 

(h)           (i)            Each Grantor shall be entitled, from time to time,
to collect and receive for its own use all cash dividends and interest paid in
respect of the Pledged Equity to the extent not in violation of the Debt
Exchange Agreement other than any and all: (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Equity, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Equity;  (B) dividends and other distributions paid
or payable in cash in respect of any Pledged Equity in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in capital of a Pledged Entity; and (C) cash
paid, payable or otherwise distributed, in respect of principal of, or in
redemption of, or in exchange for, any Pledged Equity; provided, however, that
until actually paid all rights to such distributions shall remain subject to the
Lien created by this Agreement; and

 

(ii)           all dividends and interest (other than such cash dividends and
interest as are permitted to be paid to any Grantor in accordance with clause
(i) above) and all other distributions in respect of any of the Pledged Equity,
whenever paid or made, shall be delivered to Lender to hold as Pledged Equity
and shall, if received by any Grantor, be received in trust for the benefit of
Lender, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to Lender as Pledged Equity in the same form as so received
(with any necessary endorsement).

 

SECTION 8.           Remedies Upon Event of Default.  If any Event of Default
shall have occurred and be continuing:

 

(a)           The Lender may (with the consent or at the direction of the
Requisite Holders) exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the PPSA
(whether or not the PPSA applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Lender’s name or into the name of its nominee or nominees (to
the extent the Lender has not theretofore done so) and thereafter receive, all
payments made thereon, give all consents, waivers and ratifications in respect
thereof and otherwise act with respect thereto as though it were the outright
owner thereof, (ii) require each Grantor to, and each Grantor hereby agrees that
it will at its expense and upon request of the Lender forthwith, assemble all or
part of its respective Collateral as directed by the Lender and make it
available to the Lender at a place or places to be designated by the Lender that
is reasonably convenient to both parties, and the Lender may enter into and
occupy any premises owned or leased by any Grantor where the Collateral or any
part thereof is located or assembled for a reasonable period in order to
effectuate the Lender’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Lender’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Lender may deem commercially reasonable
and/or (B) lease, license or dispose of the Collateral or any part thereof upon
such terms as the Lender may deem commercially reasonable.  Each Grantor agrees
that, to the extent notice of sale or any other disposition of its respective
Collateral shall be required by law, at least ten (10) days’ notice to any
Grantor of the time and place of any public sale or the time after which any
private sale or other disposition of its respective Collateral

 

--------------------------------------------------------------------------------


 

is to be made shall constitute reasonable notification.  The Lender shall not be
obligated to make any sale or other disposition of any Collateral regardless of
notice of sale having been given.  The Lender may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  Each Grantor hereby waives any claims against the Lender
arising by reason of the fact that the price at which its respective Collateral
may have been sold at a private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Lender accepts the first offer received and does not
offer such Collateral to more than one offeree, and waives all rights that any
Grantor may have to require that all or any part of such Collateral be marshaled
upon any sale (public or private) thereof.  Each Grantor hereby acknowledges
that (i) any such sale of its respective Collateral by the Lender shall be made
without warranty, (ii) the Lender may specifically disclaim any warranties of
title, possession, quiet enjoyment or the like, and (iii) such actions set forth
in clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(1) upon written notice to any Grantor from the Lender after and during the
continuance of an Event of Default, such Grantor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (2) the Lender may, at any time and from
time to time after and during the continuance of an Event of Default, upon 10
days’ prior notice to such Grantor, license, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Lender shall in its sole discretion
determine; and (3) the Lender may, at any time, pursuant to the authority
granted in Section 6 hereof (such authority being effective upon the occurrence
and during the continuance of an Event of Default), execute and deliver on
behalf of such Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

(b)           The Lender may by appointment in writing appoint a receiver,
interim receiver, receiver and manager or agent (each referred to as the
“Receiver”) over all or any part of the Collateral, and may remove or replace
such Receiver from time to time or may institute proceedings in any court of
competent jurisdiction for the appointment of a Receiver of the Collateral; and
the term “Lender” when used in the Remedial sections of this Agreement will
include any Receiver so appointed and the agents, officers and employees of such
Receiver; and the Lender will not be in any way responsible for any misconduct
or negligence of any such Receiver and any such Receiver shall deemed to be the
agent of the Grantors and not of the Lender. Subject to the provisions of the
instrument of its appointment, any such Receiver shall have all of the powers of
the Lender set forth in the remedial sections of this Agreement.

 

(c)           Any Money held by the Lender as Collateral and all Proceeds
received by the Lender in respect of any sale of or collection from, or other
realization upon, all or any part of the Collateral shall be applied (after
payment of any amounts payable to the Lender pursuant to Section 9 hereof) by
the Lender against, all or any part of the Obligations in such order as provided
in the Debt Exchange Agreement and the Note.  Any surplus of such cash or
Proceeds held by the Lender and remaining after the indefeasible payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

 

--------------------------------------------------------------------------------


 

(d)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Lender is legally
entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Note for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Lender to
collect such deficiency.

 

(e)           To the extent that applicable law imposes duties on the Lender to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Lender (i) to fail to
incur expenses deemed significant by the Lender to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
account debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral.  Each
Grantor acknowledges that the purpose of this section is to provide
non-exhaustive indications of what actions or omissions by the Lender would be
commercially reasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
section.  Without limitation upon the foregoing, nothing contained in this
section shall be construed to grant any rights to any Grantor or to impose any
duties on the Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this section.

 

(f)            The Lender shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Lender’s rights hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising.  To the extent
that any Grantor lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the

 

--------------------------------------------------------------------------------


 

marshaling of collateral which might cause delay in or impede the enforcement of
the Lender’s rights under this Agreement or under any other instrument creating
or evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

(g)           The Lender shall not be required to make any demand upon, or
pursue or exhaust any of their rights or remedies against, any Grantor or any
other Person with respect to the payment of the Obligations.  The Lender may
grant extensions of time and other indulgences, take and give up security,
accept compositions, compound, compromise, settle, grant releases and discharges
and otherwise deal with any Grantor or any other Person and others and with
Collateral and other security as the Lender may see fit without prejudice to the
liability of any Grantor or the Lender’s right to hold and realize the Lien
granted hereunder.  Furthermore, without limiting any other provision hereof,
after and during the continuance of an Event of Default, the Lender may demand,
collect and sue on Collateral in either a Grantor’s or the Lender’s name, at the
Lender’s option, and may endorse such Grantor’s name on any and all cheques,
commercial paper and any other Instruments pertaining to or constituting
Collateral.  Nothing herein contained shall in any way obligate the Lender to
grant, continue, renew, extend time for payment of or accept anything which
constitutes or would constitute Obligations.

 

(h)           The Lender may execute any of its rights and remedies under this
Agreement by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such rights and remedies. The Lender may also from time to
time, when the Lender deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each a “Subagent”) with respect to all or any part of the
collateral; provided that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Lender. Should any instrument in writing from the
Lender be required by any Subagent so appointed by the Lender to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, the Grantors shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Lender.  If any Subagent or successor
thereto, shall die, become incapable of acting, resign or be removed, all
rights, powers, privileges and duties of such Subagent, to the extent permitted
by law, shall automatically vest in and be exercised by the Lender until the
appointment of a new Subagent. The Lender shall not be responsible for the
negligence or misconduct of any collateral agent, attorney-in-fact or Subagent
that it selects in accordance with the foregoing provisions of this section in
the absence of the Lender’s gross negligence or misconduct.

 

SECTION 9.           Indemnity and Expenses.

 

(a)           Each Grantor agrees, jointly and severally, to defend, protect,
indemnify and hold the Lender, jointly and severally, harmless from and against
any and all claims, damages, losses, liabilities, obligations, penalties, fees,
costs and expenses (including, without limitation, reasonable legal fees, costs,
expenses, and disbursements of such Person’s counsel) to the extent that they
arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent resulting from
such Person’s

 

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

 

(b)           Each Grantor agrees, jointly and severally, to pay to the Lender
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Lender and
of any experts and agents (including, without limitation, any collateral trustee
which may act as agent of the Lender), which the Lender may incur in connection
with (i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Lender hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.

 

(c)           If, for the purposes of obtaining judgment in any court in any
jurisdiction with respect to this Agreement or any of the other Transaction
Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
any of the other Transaction Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the Exchange
Rate (as hereinafter defined) at which the Lender is able, on the relevant date,
to purchase the Currency Due with the Judgment Currency prevailing on the
Business Day before the day on which judgment is given.  In the event that there
is a change in the Exchange Rate prevailing between the Business Day before the
day on which the judgment is given and the date of receipt by the Lender of the
amount due, a Grantor will, on the date of receipt by the Lender, pay such
additional amounts, if any, or be entitled to receive reimbursement of such
amount, if any, as may be necessary to ensure that the amount received by the
Lender on such date is the amount in the Judgment Currency which when converted
at the Exchange Rate prevailing on the date of receipt by the Lender is the
amount then due under this Agreement or any of the other Transaction Documents. 
If the amount of the Currency Due which the Lender is able to purchase is less
than the amount of the Currency Due originally due to it, such Grantor shall
indemnify and save the Lender harmless from and against loss or damage arising
as a result of such deficiency.  The indemnity contained herein shall constitute
an obligation separate and independent from the other obligations contained in
this Agreement or any of the other Transaction Documents, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Lender from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any of the other Transaction
Documents, or under any judgment or order.  As used herein, “Exchange Rate”
shall mean the prevailing spot rate of exchange of such bank as the Lender may
reasonably select for the purpose of conversion of one currency to another, at
or around 11:00 a.m. New York time, on the date on which any such conversion of
currency is to be made under this Agreement.

 

SECTION 10.           Notices, Etc.  All notices and other communications
provided for hereunder shall be in writing and shall be mailed (by certified
mail, postage prepaid and return receipt requested), telecopied, e-mailed or
delivered, if to any Grantor to it at the address of the Company below, and if
to the Lender, to it at its address specified on the signature pages below; or
as to any such Person, at such other address as shall be designated by such
Person in a written

 

--------------------------------------------------------------------------------


 

notice to all other parties hereto complying as to delivery with the terms of
this Section 9.  All such notices and other communications shall be effective
(a) if sent by certified mail, return receipt requested, when received or three
days after deposited in the mail, whichever occurs first, (b) if telecopied or
e-mailed, when transmitted (during normal business hours) and confirmation is
received, and otherwise, the day after the notice or communication was
transmitted and confirmation is received, or (c) if delivered in person, upon
delivery.  For the avoidance of doubt, Digital Domain Vancouver, as Grantor,
hereby appoints the Company as its agent for receipt of service of process and
all notices and other communications in the United States at the address of the
Company specified below.

 

SECTION 11.           Miscellaneous.

 

(a)           No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by each Grantor and the Lender (with the
consent or at the direction of the Requisite Holders), and no waiver of any
provision of this Agreement, and no consent to any departure by said Grantor
therefrom, shall be effective unless it is in writing and signed by said Grantor
and the Lender (with the consent or at the direction of the requisite Holder),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

(b)           No failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The rights and remedies of the Lender provided herein and in
the other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of the Lender
under any of the other Transaction Documents against any party thereto are not
conditional or contingent on any attempt by such Person to exercise any of its
rights under any of the other Transaction Documents against such party or
against any other Person, including but not limited to, any Grantor.

 

(c)           Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

(d)           This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the indefeasible
payment in full in cash of the Obligations, and (ii) be binding on each Grantor
and all other Persons who become bound as debtor to this Agreement in accordance
with the PPSA and shall inure, together with all rights and remedies of the
Lender hereunder, to the benefit of the Lender and its permitted successors,
transferees and assigns.  Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to any Grantor, the Lender may
assign or otherwise transfer their rights and obligations under this Agreement
and any of the other Transaction Documents, to the extent permitted by the Debt
Exchange Agreement, to any other Person and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the Lender
herein or otherwise.  Upon any such assignment or transfer, all references in
this

 

--------------------------------------------------------------------------------


 

Agreement to the Lender shall mean the assignee of the Lender.  None of the
rights or obligations of any Grantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Lender, and any such
assignment or transfer without the consent of the Lender shall be null and void.

 

(e)           Upon the indefeasible payment in full in cash of the Obligations,
(i) this Agreement and the security interests created hereby shall terminate and
all rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Lender will, upon any Grantor’s
request and at such Grantor’s expense, (A) return to such Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and (B) execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

 

(f)            THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF BRITISH COLUMBIA AND THE FEDERAL
LAWS OF CANADA APPLICABLE THEREIN, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST CREATED HEREBY, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAW OF A JURISDICTION OTHER THAN THE PROVINCE OF BRITISH COLUMBIA AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

(g)           ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO SHALL BE BROUGHT EXCLUSIVELY IN THE
COURTS OF THE PROVINCE OF BRITISH COLUMBIA, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH GRANTOR HEREBY ATTORNS TO AND ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFOREMENTIONED COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

 

(h)           EACH GRANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS
ADDRESS FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE HERETO, SUCH SERVICE TO
BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED

 

--------------------------------------------------------------------------------

 


 

BY LAW.  TO THE EXTENT THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH GRANTOR
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

(i)            EACH GRANTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH GRANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, LENDER OR ATTORNEY OF THE LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. 
EACH GRANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE LENDER ENTERING INTO THIS AGREEMENT.

 

(j)            Each Grantor irrevocably consents to the service of process of
any of the aforesaid courts in any such action, suit or proceeding by the
mailing of copies thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to any Grantor at its address provided
herein, such service to become effective 10 days after such mailing.

 

(k)           Nothing contained herein shall affect the right of the Lender to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.

 

(l)            Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages.

 

(m)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

--------------------------------------------------------------------------------


 

(n)           This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together constitute one and the
same Agreement.  Delivery of any executed counterpart of a signature page of
this Agreement by pdf, facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(o)           This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by the Lender or by any other Person
upon the insolvency, bankruptcy or reorganization of the Company or any Grantor
or otherwise, all as though such payment had not been made.

 

SECTION 12.  Possessory Collateral/Control.

 

Notwithstanding anything to the contrary set forth herein, to the extent that
any Grantor is required to give Control over any Collateral to Lender hereunder,
until such time as the Senior Debt (as defined in the Subordination Agreement)
is Paid in Full (as defined in the Subordination Agreement), such requirement
shall be deemed satisfied if First Lien Collateral Agent has Control (over such
Collateral on behalf of  Comvest pursuant to Section 2.10 of the Subordination
Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

COMPANY:

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

By:

/s/  John C. Textor

 

 

Name:  John C. Textor

 

 

Title:   Chief Executive Officer

 

 

 

 

 

Address:

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

Facsimile:

(772) 345-8114

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS (VANCOUVER) LTD.

 

 

 

 

 

 

By:

/s/  John C. Textor

 

 

Name:  John C. Textor

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

Address:

Digital Domain Productions (Vancouver) Ltd.

 

 

 

700 - 401 West Georgia Street

 

 

 

Vancouver, BC V6B 5A1

 

 

 

 

 

 

Facsimile:

(778) 783-6099

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group, Inc.

 

 

 

10250 SW Village Parkway

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

Facsimile:

(772) 345-8114

 

Canadian Security Agreement (Comvest)

 

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

COMVEST CAPITAL II, L.P.,

as Lender

 

 

 

By:

Comvest Capital II Partners, L.P.,

 

 

its General Partner

 

 

 

 

By:

Comvest Capital II Partners, UGP, LLP

 

 

its General Partner

 

 

 

 

By:

/s/  Robert O’Sullivan

 

 

Name:  Robert O’Sullivan

 

 

Title:   Managing Partner

 

 

 

 

Address:

c/o Comvest Capital II, L.P.

 

 

525 Okeechobee Boulevard, Suite 1050

 

 

West Palm Beach, Florida 10036

 

 

Attention: Robert O’Sullivan

 

 

 

 

Facsimile:

(561) 727-1798

 

 

Canadian Security Agreement (Comvest)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”), dated                 ,         , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favour of Comvest
Capital II, L.P., a Delaware limited partnership, as Lender (the “Lender”). All
capitalized terms not otherwise defined herein shall have the meanings
respectively ascribed thereto in the Security Agreement (as defined below).

 

WHEREAS, Digital Domain Media Group, Inc., a Florida corporation (the “Company”)
and the Lender are parties to the Debt Exchange Agreement of even date herewith
(as amended, restated, replaced or otherwise modified from time to time, the
“Debt Exchange Agreement”) pursuant to which the Company and the Lender have
agreed, among other things, that the Remaining Outstanding Principal (as defined
in the Debt Exchange Agreement) will be exchange into a new secured convertible
note of the Company (as amended, restated, replaced or otherwise modified from
time to time, the “Note”);

 

WHEREAS, the Debt Exchange Agreement requires that the Grantors execute and
deliver to the Lender that certain Canadian Security and Pledge Agreement dated
May     , 2012 made by the Grantors to the Lender (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Lender a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the Canadian Intellectual Property
Office, the United States Patent and Trademark Office, the United States
Copyright Office and other governmental authorities.

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this IP Security Agreement directly benefits, and is in the best
interest of, the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lender to perform under the Debt Exchange Agreement, each
Grantor agrees with the Lender as follows:

 

SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Lender a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

 

(i)            the Patents and Patent applications set forth in Schedule A
hereto;

 

(ii)           the Trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in any trademarks or trademark applications to the extent that, and solely
during the

 

--------------------------------------------------------------------------------


 

period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable law), together with the goodwill symbolized thereby;

 

(iii)          all Copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto;

 

(iv)          all Industrial Designs, whether registered or unregistered, now
owned or hereafter acquired by such Grantor, including, without limitation, the
Industrial Designs set forth in Schedule D hereto;

 

(v)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of and as applicable to any of the
foregoing, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;

 

(vi)          any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(vii)         any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Note and the Transaction Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3.  Recordation.  Each Grantor authorizes and requests that the Canadian
Intellectual Property Office and any other applicable government office record
this IP Security Agreement (and any corresponding or separate forms of such
jurisdiction) in order to publicly reflect the interests of the Lender in the
Collateral.

 

SECTION 4.  Newly Registered Patents, Trademarks and Copyrights.  Each Grantor
hereby agrees to provide the Lender every quarter, a schedule of newly
registered Patents, Trademarks and Copyrights (if any).

 

--------------------------------------------------------------------------------


 

SECTION 5.  Power of Attorney.  Each Grantor hereby irrevocably grants to the
Lender a power of attorney, to act as such Grantor’s attorney-in-fact, with full
authority in the name, place and stead of such Grantor, from time to time in the
Lender’s discretion, to take any action and to execute any instrument that the
Lender may reasonably deem necessary or advisable to accomplish the purposes of
this IP Security Agreement.  This authority includes, without limitation, the
following:

 

(i)            To modify or amend (in the sole discretion of the Lender and
without first obtaining such Grantor’s approval thereof or signature thereto)
Schedule A, Schedule B and/or Schedule C hereof, as appropriate, to include
references to any registered intellectual property (or application or license
therefor) acquired by such Grantor after the execution hereof or to delete any
reference to any Collateral in which such Grantor no longer has or claims any
right, title or interest;

 

(ii)           To execute, file and pursue (in the sole discretion of the Lender
and without first obtaining such Grantor’s approval thereof or signature
thereto, unless otherwise prohibited by applicable law) any application, form or
other document in order to perfect, maintain, continue or otherwise protect the
Lender’s interest or such Grantor’s rights in the Collateral, including, without
limitation, executing and filing (i) any financing statement, any continuation
statement or any amendment thereto, and (ii) any document in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or the relevant office of any state or foreign jurisdiction
(including, without limitation, the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings) and to pay any fees and taxes in connection
therewith or otherwise; and

 

(iii)          To execute any document required to acknowledge, register or
perfect the interest of the Lender in any part of the Collateral without the
signature of such Grantor unless prohibited by applicable law.

 

SECTION 6.  This IP Security Agreement has been entered into in conjunction with
the provisions of and the security interest granted to the Lender under the
Security Agreement.  The rights and remedies of the Grantor and the Lender with
respect to the security interests granted herein are in addition and without
prejudice to those set forth in the Security Agreement, all terms and provisions
of which are hereby incorporated herein by reference.  In the event that any
provisions of this IP Security Agreement are deemed to conflict with the
Security Agreement, the Note or the Transaction Documents, the provisions of the
Security Agreement or the Note or Transaction Documents shall govern.

 

SECTION 7.  Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 8.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor

 

--------------------------------------------------------------------------------


 

does hereby acknowledge and confirm that the grant of the security interest
hereunder to, and the rights and remedies of, the Lender with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.

 

SECTION 9.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

[ETC.]

 

--------------------------------------------------------------------------------


 

STATE OF                    

 

 

ss.:

COUNTY OF                   

 

 

On this          day of                               , 20    , before me
personally came                                 , to me known to be the person
who executed the foregoing instrument, and who, being duly sworn by me, did
depose and say that s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the firm name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

 

 

 

--------------------------------------------------------------------------------